[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT            FILED
                        ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                               No. 08-16422                   APRIL 29, 2009
                           Non-Argument Calendar            THOMAS K. KAHN
                                                                 CLERK
                         ________________________

                 D. C. Docket No. 01-00275-CR-2-JHH-RRA

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

MARIO DWAYNE MURELL,

                                                          Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                    for the Northern District of Alabama
                       _________________________

                              (April 29, 2009)

Before DUBINA, MARCUS and ANDERSON, Circuit Judges.

PER CURIAM:

     Appellant Mario Dwayne Murell, proceeding pro se, appeals the district
court’s denial of his 18 U.S.C. § 3582(c)(2) motion for reduction of sentence based

on Amendment 706 to the Sentencing Guidelines, which reduced the base offense

levels applicable to crack cocaine offenses. On appeal, Murell argues that the

district court abused its discretion in denying his § 3582(c)(2) motion because it

failed to adequately consider the 18 U.S.C. § 3553(a) factors, and based its

decision on his criminal history as a teenager and young adult. Murell further

argues that the district court incorrectly characterized his previous criminal history.

      We review a district court’s decision whether to reduce a defendant’s

sentence pursuant to § 3582(c)(2) for an abuse of discretion. United States v.

Brown, 332 F.3d 1341, 1343 (11th Cir. 2003). A district court may modify a term

of imprisonment “in the case of a defendant who [was] sentenced to a term of

imprisonment based on a sentencing range that has subsequently been lowered by

the Sentencing Commission.” 18 U.S.C. § 3582(c)(2).

      In considering a defendant’s motion to reduce his sentence pursuant to

§ 3582(c)(2), a district court must engage in a two-part analysis: first, the court

must recalculate the sentence under the amended guidelines; second, the court must

decide whether, in its discretion, it will choose to impose a new sentence or retain

the original sentence. United States v. Bravo, 203 F.3d 778, 780-81 (11th Cir.

2000). The second part of the analysis “should be made in light of the factors



                                           2
listed in 18 U.S.C. § 3553(a).” Id. at 781.

      In the instant case, the district court recalculated the guideline range under

the amended guidelines. Furthermore, the record demonstrates that in denying

Murell’s § 3582(c)(2) motion, the district court considered the § 3553(a) factors,

specifically, the nature and circumstances of the offense and the history and

characteristics of the defendant, and the need to protect the public. On this record,

we conclude that the district court did not abuse its discretion when it denied

Murell’s motion. Accordingly, we affirm the order denying Murell’s motion for

reduction of sentence.

      AFFIRMED.




                                          3